       Case 6:19-cv-01110-JWB-JPO Document 1 Filed 05/03/19 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS
                                  AT WICHITA, KANSAS

VIRGINIA JIMENEZ-GARCIA,                     )
HORTENCIA GARCIA-GARCIA, AND                 )
JESUS VIZCARRA-MEZA                          )
                                             )
               Plaintiffs,                   )
vs.                                          )      Case No.
                                             )
ZAVALA PLUS LLC                              )
                                             )
               Defendant.                    )
                                             )


                                            COMPLAINT

       COME NOW Plaintiffs, Virginia Jimenez-Garcia, Hortencia Garcia-Garcia, and Jesus

Vizcarra-Meza (collectively referred to as “Plaintiffs”) by and through counsel, Theodore C. Davis

and Dustin L. DeVaughn of DeVaughn James Injury Lawyers, and state and allege the following

against Defendant Zavala Plus LLC.

                                                 A. PARTIES

1.     Plaintiff, Virginia Jimenez-Garcia is a Kansas resident who resides at 2417 N. Burns Ave.,

       Wichita, Kansas 67204.

2.     Plaintiff, Jesus Vizcarra-Meza is a Kansas resident who resides at 2417 N. Burns Ave.,

       Wichita, Kansas 67204.

3.     Plaintiff, Hortencia Garcia-Garcia is a México resident who resides at Morelos 233

       CP.0000 Antonio Amaro, Durango, Antonio Amaro P. C.P. 34700 Antonio Amaro,

       Durango, México.

4.     Defendant Zavala Plus LLC, is a Texas limited liability company active and in good

       standing which may be properly served with Summons by serving its resident agent,

       Francisco J. Zavala, at 103 S Rogers Rd Irving, Texas 75060.
      Case 6:19-cv-01110-JWB-JPO Document 1 Filed 05/03/19 Page 2 of 4




                                   B. JURISDICTION AND VENUE

5.    This Court has jurisdiction over the parties and the subject matter.

6.    Venue is proper in the Wichita division of the Kansas District Court of the Federal District

      Court.

7.    This collision took place on Highway Saltillo-Torreon at the 150-kilometer marker near El

      Mimbre Village in the state of Coahuila, Mexico on January 7, 2019.

8.    This action is brought pursuant to 28 U.S.C. 1332 (a) on the basis of diversity of citizenship.

9.    The matter is in excess of the sum of Seventy-Five Thousand dollars ($75,000) exclusive

      of interests and costs.

                                        C. NATURE OF ACTION

10.   This is a personal injury action arising out of a single vehicle collision. Such vehicle was a

      motor coach occupied by Plaintiffs and owned and operated by Defendant Zavala Plus

      LLC.

                                D. ALLEGATIONS OF NEGLICENCE

11.   Plaintiffs incorporate herein by reference paragraphs 1-10, above, verbatim.

12.   At all times relevant herein, “Driver John Doe” was an employee and/or agent of Defendant

      Zavala Plus LLC (“Defendant”) and was operating in the course and scope of his

      employment with Defendant.

13.   Driver John Doe was hired, qualified, supervised, and trained by Defendant.

14.   On January 7, 2019, Driver John Doe was operating a motor coach in the course and scope

      of his employment with Defendant.

15.   Driver John Doe fell asleep while driving and/or negligently failed to maintain control of

      the vehicle and caused the single vehicle collision.

16.   The actions and/or omissions of Driver John Doe were negligent and/or careless as follows:

                                                2
      Case 6:19-cv-01110-JWB-JPO Document 1 Filed 05/03/19 Page 3 of 4




      a. Failure to maintain control of a motor vehicle;

      b. Careless driving;

      c. Driving too fast for the circumstances and/or conditions then existing;

      d. Failure to keep a proper lookout; and

      e. Failure to exercise ordinary care.

17.   Defendant is responsible for the actions of Driver John Doe under the theories of

      respondeat superior and vicarious liability.

18.   The negligence of Defendant and its employee/agent Driver John Doe proximately caused

      the collision and personal injuries and damages of Plaintiffs.

                               E. COUNT II – BREACH OF CONTRACT

19.   Plaintiffs incorporate herein by reference paragraphs 1-18, above, verbatim.

20.   Plaintiffs and Defendant entered into a valid contract for safe transportation.

21.   Plaintiffs and Defendant entered into such contract at 808 W 25th St N, Wichita, KS 67204,

      when Plaintiffs purchased tickets for safe travel to Guadalupe Victoria, Durango, Mexico

      from Defendant.

22.   Defendant breached the contract by failing to safely delivering Plaintiffs to the agreed

      destination and instead by Defendant breach of contract directly caused Plaintiffs injuries

      and resulting damages.

                               F. COUNT II – DEMAND FOR RELEIF

23.   As a result of Defendant’s negligence and breach of contract, Plaintiffs sustained severe

      injuries. Plaintiffs have or are expected to sustain past medical expenses, future medical

      expenses, past and future economic damages including lost wages and mileage, and past

      and future non-economic damages such as pain, suffering, and mental anguish.

24.   Plaintiffs request judgment against Defendant for an amount in excess of $75,000 plus

                                                3
          Case 6:19-cv-01110-JWB-JPO Document 1 Filed 05/03/19 Page 4 of 4




          costs and any further relief this Court deems fair, just, and equitable.



                                         Respectfully submitted,

                                         DeVaughn James Injury Lawyers

                                         By: /s/ Theodore C. Davis
                                                 Theodore C. Davis, #25951
                                                 Dustin L. DeVaughn, #16559
                                                 3241 N. Toben
                                                 Wichita, KS 67226
                                                 [P] 316-977-9999
                                                 [F] 316-425-0414
                                                 tdavis@devaughnjames.com
                                                 ddevaughn@devaughnjames.com
                                                 Attorneys for Plaintiff



                DEMAND FOR PRETRIAL CONFERENCE AND JURY TRIAL

          COMES NOW the plaintiffs and demands a pretrial conference and a trial by jury.




                              DESIGNATION OF PLACE OF TRIAL

          COMES NOW the plaintiffs and designates Wichita, Kansas as the place for trial in this

matter.



                                         By: /s/ Theodore C. Davis
                                                 Theodore C. Davis, #25951
                                                 Dustin L. DeVaughn, #16559
                                                 3241 N. Toben
                                                 Wichita, KS 67226
                                                 [P] 316-977-9999
                                                 [F] 316-425-0414
                                                 tdavis@devaughnjames.com
                                                 ddevaughn@devaughnjames.com
                                                 Attorneys for Plaintiff



                                                    4
